Name: 74/591/Euratom: Council Decision of 26 November 1974 conferring advantages on the Joint Undertaking SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO)
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  Europe;  European construction
 Date Published: 1974-12-05

 Avis juridique important|31974D059174/591/Euratom: Council Decision of 26 November 1974 conferring advantages on the Joint Undertaking SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO) Official Journal L 325 , 05/12/1974 P. 0019 - 0019 Spanish special edition: Chapter 12 Volume 2 P. 0027 Portuguese special edition Chapter 12 Volume 2 P. 0027 COUNCIL DECISION of 26 November 1974 conferring advantages on the Joint Undertaking SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO) (74/591/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 48 thereof; Having regard to the Opinion of the Commission; Having regard to the report from the Commission; Having regard to the proposal from the Commission; Whereas the Joint Undertaking SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO), established as such by the Council Decision of 26 November 1974 for a period of 25 years, has as its object the construction, equipment and operation of a nuclear power station with a capacity of 870 MWe at Tihange in the province of LiÃ ¨ge, Belgium; Whereas the above company has applied for advantages to be conferred on it which are provided for in Annex III to the Treaty; Whereas for the purposes of the Tihange power station, joint Belgo-French organizations have been set up, both of the electricity producers responsible for the superintendence and joint operation of the power station and of the undertakings responsible for its construction; Whereas this power station will accelerate the installation in Belgium of the 380 kV European super grid needed in order to incorporate the high-capacity power stations into the system; Whereas this cooperation will have favourable effects on industry, HAS ADOPTED THIS DECISION: Article 1 The Joint Undertaking SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO) is hereby granted, for a period of 25 years from the date of entry into force of this Decision, the advantages provided for in points 1, 7 and 8 of Annex III to the Treaty. Article 2 The granting of the advantages referred to in Article 1 shall not entail any reciprocal concession. Article 3 This Decision is addressed to the Member States and to the Joint Undertaking SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO). Done at Brussels, 26 November 1974. For the Council The President J. LECANUET